DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2019 and 04/15/2021 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8, 11-14, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg et al. US Pub. No. 2009/0192927 (“Berg”).
Regarding claim 1, Berg discloses a method for providing a power source for a user device, comprising:
retroftting an adapter module [see Fig. 2 -4] inline with the power source, the adapter module comprising a switch [Power Switching Component 125] that, when off, maintains an outlet corresponding to the power source in a disabled state [see Para. 0044]; 
[0042] FIG. 4 is the back isometric view of the external Smart Receptacle. The prongs 114-116 of the external Smart Receptacle enclosure can be inserted into an existing wall receptacle for power supply. It can be secured to the outlet with an internal locking screw 108.

receiving, from the user over a network [RFID], confirmation that an electronic payment has been tendered [Credit Card authorization] to enable the outlet; and
[0045] The preferred embodiment is an enhanced power outlet system with a smart receptacle where the user has an identifier which is used by the reader in the smart receptacle to identify the user. The identification is then employed to validate, and authorize the user. The user is then informed that power is enabled by an audio, visual, or tactile indicator followed by power supplied to the identified outlet after full insertion of the plug. The power usage is monitored and recorded until the plug is removed. The power usage data is then used to assess work efficiency or charge the user a fee for power usage. An operator can control the authorization list, access power usage data, and manage the account. In the preferred embodiment the facility has smart 

[0046] In one embodiment the smart receptacle contains an RFID reader, and the user has a passive RFID tag with a unique identifier within a hand-held card. The smart receptacle communicates via X-10 technology, a wireless network, or a hard wired network to a central computer containing an authorized user list. Power is supplied to an indicated outlet after the user is authorized. Power usage is monitored in the receptacle and communicated to the central computer. Users are charged a fee based on instances of usage, time of usage, or power consumed during usage in accordance with a prearranged agreement. Alternatively, power usage is employed to assess work efficiency. Reports detailing usage data are made available to the operator or user as desired.

[0047] …. In the setting of an electric motor vehicle power station, analogous to a gas station, a credit card can be employed to identify the user and charge a fee. Such a system may also be instituted in public or business parking lots, for example, hotel parking lots where patrons can use their room key to activate the smart receptacle or at a workplace where patrons use an identification badge. Further applications include workplaces such as factories or hotels where workers take powered equipment from one location to another; in these settings usage data can be used to assess work efficiency.

activating automatically the switch to an on position in response to the confirmation to thereby enable a current to be received by the user device coupled to the outlet.
[0044] FIG. 6 illustrates a block diagram of the Enhanced Power Outlet System with Smart Receptacle. AC power is supplied to the receptacle from conductors 117-119. The power required to drive the electrical and electronic circuits and components in the Smart Receptacle is provided by a power supply 121 such as an AC/DC converter. One embodiment is for a user to make available the identifier 100 to the Smart Receptacle reader 122. The identifier code obtained by the reader 122 from the identifier 100 is checked against an authorization list which can be held in the reader 122 memory, in a microprocessor in the electrical and electronic circuitry 123, or in a peripheral device 128 accessed through the interface 127. The electrical and electronic circuitry 123 can send the identifier code through the interface 127 to a peripheral device 128 containing the authorization list and communicate the validation back to the electrical and electronic circuitry 123 through the interface 127. Once the identifier 100 has been validated, the audio 107, visual 106, or tactile 120 components can be used to notify the user of successful validation. A sensor to detect plug insertion 124 can be used by the electrical and electronic circuitry 123 for additional authorization. After complete authorization including identifier validation, and plug insertion, power is provided by power switching components 125 to at least one receptacle 132. Once the device plugged into the receptacle is in operation, a power measuring circuit 126 keeps track of power dissipated by said device, time the receptacle is in use, or that it is used by said user and relays this information to the electrical and electronic circuitry 123 which can, through interface 127, communicate this information to peripheral device 128. An operator can access and manage the information in peripheral device 128. Additionally, an operator can access and manage the information stored in the electronic When the plug insertion sensor 124 detects that the plug 102 is removed or after a preset time interval or another metric, the power is disabled by the electrical and electronic circuitry 123 in conjunction with the power switching components 125 and the receptacle is reset ready to restart the process.

Regarding claim 2, Berg discloses activating the switch to enable the current flow for a time proportional to an amount of the payment [see Para. 0046 - Users are charged a fee based on instances of usage, time of usage, or power consumed during usage in accordance with a prearranged agreement; Para. 0044 -  When the plug insertion sensor 124 detects that the plug 102 is removed or after a preset time interval or another metric, the power is disabled by the electrical and electronic circuitry 123 in conjunction with the power switching components 125 and the receptacle is reset ready to restart the process].
Regarding claim 4, Berg discloses the power source comprises at least one of an alternating current (AC) and a direct current (DC) power source [Para. 0044 - The power required to drive the electrical and electronic circuits and components in the Smart Receptacle is provided by a power supply 121 such as an AC/DC converter].
Regarding claim 5, Berg discloses converting by an AC-DC converter in the adapter module an alternating current (AC) power source to a DC power source [Para. 0044].
Regarding claim 6, Berg discloses the network comprises one or more of a Bluetooth, Wi-Fi or cellular wireless network [RFID - equivalent].
Regarding claim 8, Berg discloses the user device comprises a vehicle [Para. 0047].
Regarding claim 11, Berg discloses  the power source comprise a NEMA connector [see fig. 4-5].
Regarding claim 12, Berg discloses the retrofitting the adapter module comprises installing the adapter module with in series with the outlet [see Fig. 4].
see Fig. 2-4] retrofit inline with a power source for providing power to a user device, the adapter module comprising:
a processing system [123] for controlling a switch [125] that, when off, maintains an outlet of the power source in a disabled state; and 
a wireless transceiver [Reader 122] coupled to the processing system for receiving confirmation from a user over a network that an electronic payment has been tendered to enable the power source, 
wherein the processing system automatically activates the switch to an on position based on the received confirmation to thereby enable a flow of current to be received by the user device coupled to the outlet [See discussion in claim 1].
Regarding claim 14, see claim 2.
Regarding claims 16-18, see claims 4-6. 
Regarding claim 20, Berg discloses a method for providing power or data services to a user, comprising:
retrofitting inline an existing power see Fig. 2-4]; 
[0044] …..When the plug insertion sensor 124 detects that the plug 102 is removed or after a preset time interval or another metric, the power is disabled by the electrical and electronic circuitry 123 in conjunction with the power switching components 125 and the receptacle is reset ready to restart the process.

receiving, from a user device over a network, information comprising an indication that an electronic payment has been tendered for 
activating the switch responsive e to the information to enable providing, by the device, the data or power service [see discussion in claim 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg as applied to claim 1 above, and further in view of Kim et al. KR 102216136 (Filed on 2018-04-25) (“Kim”).
Regarding claim 3, Berg does not teach receiving, from a mobile application on the user device, a QR code at a server device, the QR code being affixed proximate the power source for scanning by the mobile application.
Kim teaches another paid smart outlet 100 is connected to an electric meter, the plug of the paid outlet user is fastened, and the outlet user information is provided to the charging user terminal], a QR code at a server device, the QR code being affixed proximate the power source for scanning by the mobile application.
The outlet information management unit 110 stores outlet information such as unique identification information of the paid smart outlet 100 and information on a connected electric meter. At this time, when the paid smart outlet 100 is a fixed type, it is preferable to also store the location information. Such outlet information is provided to the outlet user terminal by being embedded inside or attached to the outside with NFC, RFID, QR code, etc. [Page 3]

First, the outlet user terminal 200 checks the location of the paid smart outlet 100. For example, the outlet user terminal 200 checks the location information of the paid smart outlet 100 provided by the charging management center 300 or recognizes the beacon signal generated from the paid smart outlet 100 You will check the location of [Page. 7].

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Berg with the steps receiving, from a mobile application on the user device, a QR code at a server device, the QR code being affixed proximate the power source for scanning by the mobile application of Kim.  The motivation for doing so would have been to improve user satisfaction by providing user with the location information of the outlet.  Such information can be used later for billing verification.
Regarding claim 9, Kim teaches  comprising receiving an identifier (ID) from a mobile application on the user device, the ID being sufficient to identify the outlet [see discussed para. in claim 3].
Regarding claim 10, Kim teaches the ID comprises a QR code scanned by the user device [see discussed para. in claim 3].
s 7, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Berg as applied to claim 7 or 13 above, and further in view of Sagfors et al. WO 2011/021973 (“Sagfors”).
Regarding claim 19, Berg teaches a current sensor [Power Measuring Circuit 126 of Fig. 6] configured to sense a value of the current for determining an amount that the user device has been charged,
wherein the processing system [123] is configured to disable the switch upon detecting that the user device is charged.
[0044] ……After complete authorization including identifier validation, and plug insertion, power is provided by power switching components 125 to at least one receptacle 132. Once the device plugged into the receptacle is in operation, a power measuring circuit 126 keeps track of power dissipated by said device, time the receptacle is in use, or that it is used by said user and relays this information to the electrical and electronic circuitry 123 which can, through interface 127, communicate this information to peripheral device 128. An operator can access and manage the information in peripheral device 128. Additionally, an operator can access and manage the information stored in the electronic and electrical circuitry 123 or reader 122 (an example of which is an RFID reader) using the interface 127 and peripheral device 128. When the plug insertion sensor 124 detects that the plug 102 is removed or after a preset time interval or another metric, the power is disabled by the electrical and electronic circuitry 123 in conjunction with the power switching components 125 and the receptacle is reset ready to restart the process.

Berg does not expressly teach disable the switch upon detecting that the value of the current indicates that the user device is charged.
Sagfors teaches another adapter module [Fig. 4] retrofit inline with a power source for providing power to a user device.  Specifically, Sagfors teaches a current sensor [135] configured to sense a value of the current for determining an amount that the user device has been charged, wherein the processing system is configured to disable the switch upon detecting that the value of the current indicates that the user device is charged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


In Fig. 4, power outlet device 103 is depicted. The power outlet device 103 is associated with a service or subscription offered by a power supplier, which can be the first power supplier or a second power supplier. The power outlet device can be co-located with the physical power outlet, or the power outlet device can be placed centrally, such that it controls multiple power outlets. The power outlet device or subscription is associated with an identity or subscription number, and the outlet device can include a SIM 131 for authenticating the service or subscription associated with the power supplier supplying electricity to the physical power outlet. In addition, the power outlet device can also include an electrical switch 133, by which electricity can be switched on and off, depending e.g. on the outcome of an authentication process, as further described below. The outlet device can also include a module 135 for measuring electricity measurements, and a module 135 for reporting measurement records. The measurements record can e.g. be a text file containing the charging date and time and the total amount charged in kWh. Furthermore, the power outlet device can be provided with a module for measuring when a consumer has used a prepaid amount of electricity as informed from the consumer's primary power supplier. The power outlet device can further include means 137 for the power outlet device to communicate wirelessly or via a wire line connection with devices and nodes external to the power outlet device, such as a central system node 105 [Page. 11 lines 22].

In accordance with one embodiment the billing procedure can be performed as follows: The request message sent in step 509 is sent to a central node 105 of the power supplier of consumer A (first central node). The request message thus includes a request to receive electricity from the outlet identified by the identity of the message in step 509. The request may also specify certain characteristics of the charging procedure, e.g. charging voltage, requested current, requested amount of power wanted (for pre-paid consumers) [Page 14 lines 18].
The reception of electricity over the outlet to the consumer device may be halted based on a request from the first or second central node, or based on an indication in the consumer product, such as a battery in a car being fully charged, or based on a timer in any of the devices. The reception may also be halted when a pre-determined amount of electricity has been received over the outlet and the consumer devices, respectively. The reception may also be halted if the consumer product, or the central node detects a stop or a pause in the received/transmitted power, e.g. due to a 3th party trying to interfere with the charging process and potentially steal power [Page 16 lines 17].

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references since they both directed to an adapter module retrofit inline with a power source for providing power to a user device.  Sagfors teachings of the processing system is configured to disable the switch upon detecting that the value of the current indicates that the user device is charged would further improve the usability of adapter module by automatically switch off power to user device based the detected current value.  Thus would prevent overcharging. 
Regarding claim 15, Sagfors further teaches the adapter module is associated with an identifier (ID), the ID comprising a QR code affixed proximate the power source, the processing system being further configured to receive the QR code from an application on the user device and to forward the QR code to a server device to which the electronic payment has been tendered.
For better understanding of the invention an exemplary procedure including some of the above features is described in conjunction with Fig. 5. First in a step 501 a consumer, here denoted Consumer "A" arrives in an at least partly electrically powered vehicle, for example a car, to a power outlet. The power outlet can for example be located at a friend's house, the office, a parking house, or a shopping center. The car includes the aforementioned first consumer device 101. The first consumer device can be built into, i.e. being embedded in, the car and to its vehicle internal communication network, which may comprise a telematics unit for wireless communication between the vehicle and a telecommunications network, and a display unit via which the consumer device can communicate with the consumer, or it may be a separate unit connectable to the car via e.g. a USB interface or wirelessly via e.g. a short range wireless radio communications system such as IEEE 802. 15 (Bluetooth) or IEEE 802.11 (WLAN) using e.g. DLNA (Digital Living Network Alliance) compatible technology. Such a unit could be a UE (user equipment) in the form of a mobile phone. Modern mobile phones are already typically equipped with such technology and may also be equipped with an NFC (Near Field Communication) reader and a camera which together with client applications makes the UE able to read and send e.g. barcode information. [Page 12 lines 12]

Alternatively the consumer device may be the telematics unit itself. At the parking place, consumer "A" positions his car for charging in the parking lot in a step 503. The car can receive electrical energy in any suitable manner including but not limited to a wired connection or via a wireless connection such as via induction. Next, in a step 505, the consumer device starts an identification process of authenticating the subscription of consumer A. The authentication process includes signaling between the consumer device and a first central node or nodes 105 associated with the power supplier offering services to consumer A. The authentication procedure can in accordance with one embodiment be the same authentication process applied in Mobile Networks, or it can be an authentication process different from authentication solutions adopted in mobile networks, as long as the subscription of the consumer device is uniquely identifiable and authenticated by the central node. The process can in one exemplary embodiment include the use of a SIM as described above. Further, the authentication process may take place via communication over a wireless connection, such that messages associated with the authentication process can be passed between the consumer device and the aforementioned central node or nodes 105. Alternatively, any other communication method can be used, e.g. communication via the electrical grid itself. Provided that a successful outcome of the authentication process has occurred, the consumer subscription is now uniquely identified, such that any measurement records related to electricity consumption can be associated and billed on consumer A's account. [Page 13 lines 5]

- In close vicinity to the outlet, there may be a subscription or outlet number, a ID or 2D bar code, RFID (Radio Frequency Identification) such as an NFC (Near Field Communication) tag, or optically readable identity that identifies the outlet and/or the power supplier of the outlet. - The identity may be optically or automatically read by the consumer device, e.g. in the embodiment where the consumer device is the UE, or the consumer may manually feed the identity that identifies the outlet into the consumer device. Regardless of method for identifying the outlet and/or power supplier of the outlet, the consumer device now has information of the outlet and/or the supplier of electricity to the outlet. [Page 13 lines 26]

Next, in a step 509, the consumer device sends a request message including the identification of the outlet, subscription or power supplier from which the electricity is to be received. The message is sent to a central system node 105.

The central system node 105 then in a step 511 provides for billing of the electricity consumed by the consumer. For example, the identity can be connected to a credit card to be billed for the consumed electricity or the identity can be connected to a mobile telephony subscription account or an electricity subscription account [Page 14 lines 9].

If the check of the request was successful, and provided that the outlet device includes a switch, the switch may now be switched to "on", such that electricity can be used for charging through the outlet. This step may include signaling between the second central node and the power outlet device. In accordance with one embodiment a response message may be sent from 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of cited references since they both directed to an adapter module retrofit inline with a power source for providing power to a user device.  Sagfors teachings of the adapter module is associated with an identifier (ID), the ID comprising a QR code affixed proximate the power source, the processing system being further configured to receive the QR code from an application on the user device and to forward the QR code to a server device to which the electronic payment has been tendered would further improve the usability of Berg’s system by enabling the system the ability to authorize power charging for  user device with a specific outlet.  
Regarding claim 7, see discussion in claim 19.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2012/0150670 to Taylor et al. teach invention relate to automated metering of, e.g. charging or billing for, access to wireless power. The device requiring power communicates with the power provider and the billing method is determined. A consumer may be required to provide billing/account information, or the billing/account information may have been previously associated with an existing account or associated with the device requiring power, thereby allowing the consumer to be automatically charged for the wireless power.
US Pub. No. 2013/0097070 to Baker teaches a smart outlet system enables owners of establishments and street plug-in outlets to lease outlets provided by the owners based on time of use of the outlets and/or power drawn from the outlets. The system further assigns a unique Internet protocol (IP) address to each outlet and further synchronizes the outlets to a consumer device identification number of the device connected to the outlet. The system further enables consumers to reserve an outlet with a unique IP address for a specific block of time by accessing a reservation system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115